Case 1:19-cv-04821-LAP Document 52 Filed 12/24/19 Page i1of3

 

Svea ae

 

| DOCUMENT
| CLECTROMICALLY FILED |

LOC #:

 

 

  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

M & R CAPITAL MANAGEMENT, INC.,

Plaintiff,
19 Civ. 4821(LAP)

THE CURCHIN GROUP, LLC,
ROBERT C. FOURATT, CPA
and RICHARD T. DIVER,

Defendants.

DECLARATION OF JOSEPH E. GASPERETTI
IN RESPONSE TO ORDER TO SHOW CAUSE

1. Pursuant to 28 U.S.C. § 1746 I declare under
penalty of parjury that the following is true and
correct.

2. I am a member of the Bar of this Court and am
the attorney for the plaintiff M & R Capital
Management, Inc. (“M & R”). I make this declaration in
response to the Court’s order to Show Cause of December
23, 2019 “why the case should not be dismissed for lack
of jurisdiction because plaintiff has not alleged the

citizenship of every member of the Defendant LLC.” (ECF

 

 
Case 1:19-cv-04821-LAP Document 52 Filed 12/24/19 Page 2 of 3

No. 51)

2. The case should not be dismissed because every
member of the defendant The Curchin Group, LLC is a
citizen of the State of New Jersey. Annexed hereto as
Exhibit A is a Business Entity Status Report issued
today by the New Jersey Office the Secretary of State
which identifies Curchin’s four members as of May 15,
2019 and sets forth their addresses as follows:

(1) Kaval, Carolyn

1504, Tilton Corner Road, Wall, , ,
(2) Conover, Lynn

5 Merkel Drive, Middletown, , ,

(3) Pfister, Peter

14 Hazelwood Court, Howell, , ,

(4) Fouratt, Robert

9 Wesley Court, Asbury Park, , ,

3. Internet search of these addresses reveals
that they are all located in the State of New Jersey.

4, In addition, I note that paragraph 12 of the

Complaint alleges that Curchin is a citizen of the

 

 
 

Case 1:19-cv-04821-LAP Document 52 Filed 12/24/19 Page 3 of 3

State of New Jersey, where it has its place of
business. The defendant’s Answer admits this
allegation.

5. I am mindful that the parties cannot by
pleadings or otherwise manufacture federal subject
matter jurisdiction. Therefore, if the Court so

Orders, M & R hereby requests permission to amend

 

paragraph 12 of the Complaint to specifically allege

 

that Curchin’s members are citizens of the State of New

 

Jersey.

Dated: New York, New York
December 24, 2019

yu. <. [natn
Joseph E. Gasperetti (JG-2120)
2300 Fifth Avenue

Rm. 12D
New York, New York 10037

 

SO ORDERED.

Vote? Provla

Loretta A. Preska
Senior U.S. District Judge

 

December 26, 2019 3

 
